Exhibit TRANSCANADA PIPELINES LIMITED RECONCILIATION TO UNITED STATES GAAP June 30, TRANSCANADA PIPELINES LIMITED RECONCILIATION TO UNITED STATES GAAP The unaudited consolidated financial statements of TransCanada Pipelines Limited (TCPL or the Company) for the six months ended June 30, 2009 have been prepared in accordance with Canadian generally accepted accounting principles (GAAP), which in some respects, differ from United States (U.S.) GAAP. The effects of significant differences between Canadian and U.S. GAAP on the Company’s consolidated financial statements for the three and six month periods ended June 30, 2009 are described below and should be read in conjunction with TCPL’s 2008 audited consolidated financial statements and U.S. GAAP reconciliation for the year ended December 31, 2008 and unaudited consolidated financial statements for the three and six month periods ended June 30, 2009 prepared in accordance with Canadian GAAP. Reconciliation of Net Income and Comprehensive Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2009 2008 2009 2008 Net Income in Accordance with Canadian GAAP 316 323 652 774 U.S. GAAP adjustments: Net income attributable to non-controlling interests(1) 8 12 37 77 Unrealized loss/(gain) on natural gas inventory held in storage (2) 6 (42 ) 29 (76 ) Tax impact of unrealized loss/(gain) on natural gas inventory held in storage (2 ) 13 (9 ) 24 Tax recovery due to a change in tax legislation substantively enacted in Canada(3) (1 ) (1 ) (1 )) (1 )) Net Income in Accordance with U.S. GAAP 327 305 708 798 Less: net income attributable to non-controlling interests(1) (8 ) (12 ) (37 ) (77 ) Net Income Attributable to Common Shareholders in Accordance with U.S. GAAP(1) 319 293 671 721 Other Comprehensive Income (Loss) (OCI) in Accordance with Canadian GAAP 11 33 4 30 U.S. GAAP adjustments: Change in funded status of postretirement plan liability, net of tax(4) 1 2 2 3 Change in equity investment funded status of postretirement plan liability, net of tax(4) (1 ) 2 - 4 Comprehensive Income in Accordance with U.S. GAAP 330 330 677 758 Page 2 Condensed Balance Sheet in Accordance with U.S. GAAP (unaudited) (millions of dollars) June 30, 2009 December 31, 2008 Current assets(2) 5,834 4,921 Long-term investments(4)(5)(6) 6,600 5,221 Plant, property and equipment 22,800 22,901 Goodwill 4,037 4,258 Regulatory Assets(4)(7) 1,764 1,810 Other assets (4)(8) 1,709 1,608 42,744 40,719 Current liabilities(3) 5,882 6,080 Deferred amounts(4)(6) 1,071 1,238 Regulatory liabilities 487 551 Deferred income taxes(2)(4)(5)(7) 2,676 2,632 Long-term debt and junior subordinated notes(8) 18,814 16,664 28,930 27,165 Shareholders’ equity: Preferred shares 389 389 Common shares 9,099 8,974 Non-controlling interests 765 805 Contributed surplus 287 284 Retained earnings(2)(3)(5) 3,937 3,771 Accumulated other comprehensive income(4)(9) (663 ) (669 ) 13,814 13,554 42,744 40,719 (1) As required by Statement of Financial Accounting Standard (SFAS) 160 “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No.51”, the Company has reclassified its non-controlling interests on the income statement and balance sheet. On the balance sheet, non-controlling interests are now presented in the equity section. On the income statement, consolidated net income includes both the Company’s and the non-controlling interests’ share of net income. In addition, consolidated net income attributable to the Company and the non-controlling interests are separately disclosed. This reclassification has been applied retrospectively as required. (2) In accordance with Canadian GAAP, natural gas inventory held in storage is recorded at its fair value. Under U.S. GAAP, inventory is recorded at lower of cost or market. (3) In accordance with Canadian GAAP, the Company recorded current income tax benefits resulting from substantively enacted Canadian federal income tax legislation. Under U.S. GAAP, the legislation must be fully enacted for income tax adjustments to be recorded. (4) Represents the amortization of net loss and prior service cost amounts recorded in accumulated other comprehensive income under SFAS No.158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans” for the Company’s defined benefit pension and other postretirement plans. (5) Under Canadian GAAP, pre-development costs incurred during the commissioning phase of a new project are deferred until commercial production levels are achieved. After such time, those costs are amortized over the estimated life of the project. Under U.S. GAAP, such costs are expensed as incurred. Certain development costs incurred by Bruce Power L.P., an equity investment, were expensed under U.S.
